Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The Terminal Disclaimer filed 03/03/2022 is approved.  See Terminal Disclaimer review decision of 03/05/2022. 

Response to Arguments
Applicant's arguments filed 03/03/2022 have been fully considered but they are not persuasive. Applicant argues that the “proximal coupler” in claims 21, 28 and 37 and “tool lock” of claims 21, 28 and 37 and “biasing element” in claim 25 should not be interpreted under 35 U.S.C. 112(f) because each cited claim element includes structure.  The Office respectfully disagrees. 
Claims 21, 28 and 37 each recite “a proximal coupler connected to the proximal portion and releasably couplable to the surgical arm”.  This is the only instance in which the proximal coupler is mentioned.  It is unclear which structure applicant is referring to.  Likewise claims 21, 28 and 37 recite “a tool lock for releasably retaining the tool stem within the tapered bore”, where the tapered bore is part of the body not the tool lock.  Claim 25 recites “a biasing element located in the pin bore and engaging the pin to bias the pin to extend from the distal end”.  Each of these recitations recites a function with no structure.  Therefore the “proximal coupler”, “tool lock” and “biasing element” meet the 3-pronged analysis as outlined in 2182 of the MPEP (see below).
or a term used as a substitute for “means” that is a generic placeholder for performing the claimed function.  In these instant cases each limitation uses a substitute, “proximal coupler”, “tool lock” and “biasing element”. 
2) the term “means” or “step” of the generic placeholder is modified by function language.  The “proximal coupler” is releasably couplable to the surgical arm which is functional language.  The “tool lock” is for releasably retaining the tool stem with the tapered bore, which is functional language. Finally, “biasing element” located in the pine bore and engaging the pin to bias the pin to extend from the distal end, also recites a function. 
3) the term “means” or “step” of the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.  As already mentioned, each of the elements recites the name, generic placeholder and intended function without any structure provided. 
Therefore the 35 U.S.C. analysis is determined to be proper and maintained. 

Allowable Subject Matter
Claims 21 - 40 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/Examiner, Art Unit 3773